         Case 1:21-mj-00052-ZMF Document 1-1 Filed 01/13/21 Page 1 of 6




                                   STATEMENT OF FACTS

        On January 6, 2021, your affiant, Federal Bureau Investigation (FBI) Special Agent Samad
D. Shahrani, was on duty and performing my official duties as a FBI Special Agent. Specifically,
Hi-Tech Organized Crime squad based at the Northern Virginia Resident Agency of the FBI’s
Washington Field Office, tasked with investigating criminal activity in and around the Capitol
grounds. As a FBI Special Agent, I am authorized by law or by a Government agency to engage
in or supervise the prevention, detention, investigation, or prosecution of a violation of Federal
criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate
were meeting in separate chambers of the United States Capitol to certify the vote count of the
Electoral College of the 2020 Presidential Election, which had taken place on November 3, 2020.
The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30
p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Mike Pence was present and presiding, first in the joint session, and then in the
Senate chamber.

        As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside.

        At approximately 2:00 p.m., certain individuals in the crowd forced their way through,
up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd advanced to
the exterior façade of the building. The crowd was not lawfully authorized to enter or remain in
the building and, prior to entering the building, no members of the crowd submitted to security
screenings or weapons checks by U.S. Capitol Police Officers or other authorized security
officials.

        At such time, the certification proceedings still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however,
shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by
breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd
encouraged and assisted those acts.



                                                 1
            Case 1:21-mj-00052-ZMF Document 1-1 Filed 01/13/21 Page 2 of 6




        Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings
of the United States Congress, including the joint session, were effectively suspended until
shortly after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the
unlawful entry to the U.S. Capitol, including the danger posed by individuals who had entered
the U.S. Capitol without any security screening or weapons check, Congressional proceedings
could not resume until after every unauthorized occupant had left the U.S. Capitol, and the
building had been confirmed secured. The proceedings resumed at approximately 8:00 pm after
the building had been secured. Vice President Pence remained in the United States Capitol from
the time he was evacuated from the Senate Chamber until the session resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol
building without authority to be there.

        I have reviewed video footage 1, hereinafter “Video #1,” captured on January 6, 2021. The
video was captured by an individual who was present in the crowd during the attack on the
Capitol. The video was shot from an elevated position and showed an area of the Capitol with a
large group of police officers surrounded on at least three sides by a group of insurrectionists. A
United States Capitol Police (USCP) Special Agent identified the area shown in Video #1 as
being the Lower West Terrace of the United States Capitol.

        In the lower left corner of the video, an individual, hereinafter “Subject,” is visible
stepping over a short wall with a red object in their hands. The Subject is wearing what appears
to be a stocking cap, a dark jacket or shirt with a plaid pattern, and a light and dark two-tone
backpack. Immediately after stepping over the short wall, the subject draws the red object, which
appears to be a fire extinguisher, back in his right hand and then hurls the object at the group of
police officers. A screen capture of this video is included below; the Subject is in the lower left
corner with the red oval:




1
    https://www.youtube.com/watch?v=esvuSWXncc8

                                                  2
            Case 1:21-mj-00052-ZMF Document 1-1 Filed 01/13/21 Page 3 of 6




        The object appears to strike one officer, who was wearing a helmet, in the head. The
object then ricochets and strikes another officer, who was not wearing a helmet, in the head. The
object then ricochets a third time and strikes a third officer, wearing a helmet, in the head.
Immediately after throwing the object, the Subject moves quickly in the opposite direction.

        Officer William Young of the USCP reports that he and twenty officers and two
sergeants were deployed to the Lower West Terrace of the U.S. Capitol at some point after 1200
hrs. on January 6, 2021. While Officer Young was on duty and attempting to control the crowd,
he felt a hard strike to the back of his helmet. When he turned to see where the blow had
originated, Officer Young saw a fire extinguisher on the ground but could not determine who had
struck him. Officer Young was subsequently evaluated at a hospital and cleared to return to duty.

        I have reviewed video footage 2, hereinafter “Video #2,” captured on January 6, 2021, that
shows the attack on the Capitol from a different angle. The video was captured by an individual
who was present in the crowd during the attack on the Capitol. This video was shot at ground
level and covered much of the same series of events as captured by Video #1. Video #2 is
approximately one hour, twenty-eight minutes, and thirty seconds long. From approximately 47
minutes and 11 seconds until approximately 47 minutes and 17 seconds, a person wearing
clothing that matches those of the Subject is visible. The angle of Video #2 along with the
proximity reveals more details of the Subject. Screen captures from Video 2 are located below:




       On January 12, 2021, a complainant contacted an FBI Resident Agency (RA) in
Pennsylvania. The complainant indicated that a person they knew, whom they identified as
ROBERT SANFORD (SANFORD), an approximately 55-year-old male, had confessed to the
complainant that he was the person that the FBI was looking for. The complainant indicated that
SANFORD had recently retired from the Chester Fire Department, located in Chester,
Pennsylvania. The complainant also indicated that they had known SANFORD for many years
and that they were friends.

2
    https://banned.video/watch?id=5ff73a601669d333f2b27315

                                                      3
           Case 1:21-mj-00052-ZMF Document 1-1 Filed 01/13/21 Page 4 of 6




        In a recorded interview that also occurred on January 12, 2021, the complainant told FBI
Special Agents that SANFORD had told the complainant that SANFORD had travelled to
Washington, D.C. on a bus with a group of people. The group had gone to the White House and
listened to President Donald J. Trump’s speech and then had followed the President’s
instructions and gone to the Capitol. The complainant indicated that SANFORD had claimed to
have been on the Capitol grounds for about 10 minutes before “they” left. SANFORD did not
mention to the complainant having thrown any objects, and SANFORD did not elaborate to the
complainant about who “they” were. SANFORD acknowledged to the complainant that the
photograph of the man in the CFD hat was, in fact, SANFORD. When shown screen captures
from Video #2, the complainant identified the Subject in the screen captures as SANFORD.

        SANFORD was issued a driver’s license from the State of Pennsylvania on April 6, 2018.
The name listed on the license was ROBERT LEE SANFORD JR. The address listed on that
driver’s license was in Boothwyn, PA, which is approximately 11 minutes from both Chester
Fire Station 81 and Chester Fire Station 82 in Chester, Pennsylvania. The date of birth listed on
the driver’s license indicated that SANFORD was 55 years old, as estimated by the complainant.
The photograph associated with that driver’s license is below:




        Comparison of the Pennsylvania DMV photograph to the screen captures taken from
Video #2 show significant physical similarities, including the shape of the upper face, nose, eye
color, and connected earlobes. The lower face is difficult to compare due to the Subject having a
full goatee. However, the visible features reveal a strong similarity between the two indicating
that the Subject is, in fact, SANFORD. 3


3
  During the course of this investigation, the FBI received an anonymous tip that another individual was the subject
in the still photographs referenced above. The individual resided in Illinois. Upon further investigation, the FBI
learned that the individual’s name did not appear on flight manifests to the D.C. area for the relevant time frame.
Additionally, the logs from License Plate Readers in the District of Columbia did not indicate that the individual’s
vehicle entered the District of Columbia during the relevant time frame. Law enforcement also learned through that
individual’s attorney that the individual had an alibi for the time of the incident at the United States Capitol building.
Finally, upon examining photographs of the individual and comparing them to the still photographs of the footage
from the Capitol grounds referenced above, there are differences between the individual’s facial features and the

                                                            4
           Case 1:21-mj-00052-ZMF Document 1-1 Filed 01/13/21 Page 5 of 6




                                            CONCLUSIONS OF AFFIANT
         Based on the foregoing, your affiant submits that there is probable cause to believe that
SANFORD is the Subject in Video #1 and Video #2 and has violated 18 U.S.C. § 1752(a), which
makes it a crime to (1) knowingly enter or remain in any restricted building or grounds without
lawful authority to do; (2) knowingly, and with intent to impede or disrupt the orderly conduct of
Government business or official functions, engage in disorderly or disruptive conduct in, or
within such proximity to, any restricted building or grounds when, or so that, such conduct, in
fact, impedes or disrupts the orderly conduct of Government business or official functions; and
(4) knowingly engage in any act of physical violence against any person or property in any
restricted building or grounds; or attempts or conspires to do so.

        Your affiant further submits that there is probable cause to believe that SANFORD
violated 18 U.S.C. § 1752(b)(1)(A) which makes a violation of 18 U.S.C. § 1752(a) a crime
punishable by up to 10 years imprisonment where the person, during and in relation to the
offense, uses or carries a deadly or dangerous weapon or firearm. For purposes of Section 1752
of Title 18, a restricted building includes a posted, cordoned off, or otherwise restricted area of a
building or grounds where the President or other person protected by the Secret Service is or will
be temporarily visiting; or any building or grounds so restricted in conjunction with an event
designated as a special event of national significance.

        There is also probable cause to believe that SANFORD violated 40 U.S.C. § 5104(e)(2),
which makes it a crime for an individual or group of individuals to willfully and knowingly (D)
utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any
place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress.

        There is also probable cause to believe that SANFORD violated 18 U.S.C. 231(a)(3),
which makes it unlawful to commit or attempt to commit any act to obstruct, impede, or interfere
with any fireman or law enforcement officer lawfully engaged in the lawful performance of his
official duties incident to and during the commission of a civil disorder which in any way or
degree obstructs, delays, or adversely affects commerce or the movement of any article or
commodity in commerce or the conduct or performance of any federally protected function. For
purposes of Section 231 of Title 18, a federally protected function means any function,
operation, or action carried out, under the laws of the United States, by any department, agency,
or instrumentality of the United States or by an officer or employee thereof. This includes the
Joint Session of Congress where the Senate and House count Electoral College votes.




facial features of the person in the still photographs, specifically, the individual’s nose appears to be different and
the individuals eyebrow shape also appears different.

                                                            5
         Case 1:21-mj-00052-ZMF Document 1-1 Filed 01/13/21 Page 6 of 6




        Finally, there is probable cause to believe that SANFORD violated 18 U.S.C. 111(a)(1),
which makes it a crime for anyone to forcibly assault, resist, oppose, impede, intimidate, or
interfere with any United States law enforcement officer while that officer is engaged in the
performance of their official duties.


                                             ___________________________________
                                             SPECIAL AGENT SAMAD D. SHAHRANI
                                             FEDERAL BUREAU OF INVESTIGATION



Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 13th day of January 2021.




                                             ___________________________________

                                             U.S. MAGISTRATE JUDGE




                                                6
